Citation Nr: 0908245	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-32 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected persistent trapezius strain of a chronic nature, 
with paresthesias of the non-dominant left shoulder 
(hereinafter referred to as "left shoulder disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1998 to April 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

In April 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an August 2008 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

The Board remanded the case to the RO/AMC for a second time 
in November 2008 for further development and adjudicative 
action.  In a January 2009 SSOC, the RO/AMC affirmed the 
determination previously entered.  The case has been returned 
to the Board for further appellate review.

The appeal must again be REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Essentially, the Veteran contends that his service-connected 
left shoulder disability is more severe than the currently 
assigned noncompensable disability rating would reflect.

The Board made clear in its April 2008 remand decision that 
VA orthopedic and neurological examinations were necessary to 
decide this case.  Specifically, the examinations would 
resolve for the record the current symptomatology of the 
Veteran's left shoulder disability.  Also, the examination 
would show the degree of functional impairment, if any, from 
the disability.

The Veteran was provided written notice of examination in 
regards to his left shoulder disability in a letter dated on 
July 17, 2008.  However, the notice provided that the 
examination was scheduled for July 2, 2008.  Thus, it 
appeared that the notice was mailed after the examination was 
scheduled to have taken place, making it impossible for the 
Veteran to appear for the examination.

The Board specifically highlighted the notice and scheduling 
discrepancies in the November 2008 remand decision.  
Accordingly, the RO was again directed to schedule the 
Veteran for VA orthopedic and neurological examinations to 
assess the current severity of his left shoulder disability.  
The remand clearly directed that the Veteran be provided 
sufficient advance written notice of when and where the 
examinations were to be held.

However, once again, it appears that the Veteran was mailed 
written notice of his VA examination after the examination 
was scheduled to have already taken place.  A letter dated on 
December 8, 2008 provided the Veteran written notice that VA 
examinations were scheduled for December 6, 2008.  Thus, it 
would have been impossible for the Veteran to appear for the 
examination.    

At this juncture, it should be made clear that the overall 
purpose the Board's prior remands was not only that the 
Veteran be scheduled for examinations, but also that he 
receive adequate prior notice of when the examinations were 
scheduled to occur.  Regrettably, these directives for 
additional development have not been fully completed.  
Although the January 2009 Supplemental Statement of the Case 
indicates that the RO/AMC appears to believe it has fulfilled 
the Board's prior directives because VA examinations were 
scheduled for the Veteran, on their face, the dates on both 
notice of examination letters suggest that the Veteran did 
not receive prior notice of the examinations, to the contrary 
of the previous Board remands.  The previous attempts to 
provide the Veteran with appropriate VA examinations have 
produced what appears to be the exact same result- namely, 
the Veteran receiving notice of the examination after the 
examinations were to have already occurred.  On its face, the 
apparent repeated failure of VA to provide the Veteran with 
reasonable advance notice of his scheduled examination is a 
significant due process defect that is prejudicial to the 
claimant.  Thus, the Board finds that further clarification 
is needed to discover the true nature of this anomaly in 
order to eliminate any further discrepancies.   

Simply put, based on the dates reflected in the notice of 
examination letters, the record does not show that the 
Veteran received adequate prior notice of the scheduled VA 
examinations.  On their face, the letters appear to have been 
mailed to the Veteran after the VA examinations were to have 
already taken place.  This raises the question of whether the 
dates provided in both notice letters accurately reflect the 
actual dates that they were mailed, or whether the RO 
misinterpreted the prior Board remands.  

Thus, the RO/AMC should take the necessary steps to determine 
whether the Veteran received adequate prior notice of the 
time and location of the VA examinations.  Specifically, the 
RO/AMC should make a determination as to whether the notice 
of examination letters in this case were actually mailed to 
the Veteran on July 17, 2008 and December 8, 2008, 
respectively.  If it is determined that adequate prior notice 
has not been provided in this case, the RO/AMC should then 
take the necessary steps to ensure compliance with the 
Board's prior remand directives and the Veteran should be 
scheduled for the appropriate VA examinations.  On the other 
hand, if the dates the examination notice letter were 
produced and supposedly mailed were not correct on their 
face, and adequate prior notice was provided to the veteran 
for the previously scheduled examinations, then a new 
examination need not be scheduled provided documentation 
thereof is produced and associated with the claims before the 
matter is returned to the Board. 

The Board's April 2008 and November 2008 remands conferred on 
the Veteran the right to compliance with the remand orders, 
as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board's failure to insure compliance would 
constitute error in this case.  Id.  Thus, in order to comply 
with the Board's previous remands, the RO must be remanded to 
the RO once again before the Board can  render a final 
decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to determine whether the Veteran 
received adequate prior notice of the 
scheduled July 2008 and December 2008 VA 
examinations.  It should be determined 
whether notice of examination letters were 
mailed to the Veteran on July 17, 2008, 
and December 8, 2008, as reflected in the 
record.  Any determinations made in this 
regard should be provided in a written 
formal finding, which provides the 
rationale and factual basis for the 
conclusions reached.

2.  If based on the above investigation, 
it is determined the dates of the 
examination notice letters sent to the 
Veteran were produced and supposedly 
mailed were not correct on their face, and 
adequate prior notice was otherwise 
provided to the veteran for the previously 
scheduled examinations, then a new 
examination need not be scheduled.  In 
this event, the RO shall provide 
documentation and a written explanation 
detailing that the Veteran had already 
received reasonable advance notice of the 
examination despite the dates provided on 
the examination notice letters.  Such 
documentation and explanation must be 
associated with the claims file.  before 
the matter is returned to the Board.  

3.  If it cannot be determined that the 
Veteran received adequate prior notice of 
the previously scheduled VA examinations, 
the Veteran should be provided VA 
orthopedic and neurological examinations 
by appropriate medical professionals to 
determine the current extent and severity 
of his left shoulder disability.  The 
Veteran shall be provided sufficient 
advance written notice of when and where 
the examination should be held.

The orthopedic examiner's findings should 
also specifically include range of motion, 
bone and/or cartilage impairment, the 
presence of ankylosis, and any joint 
abnormalities for the disability.

The neurological examination should also 
specifically include findings of whether 
there is any nerve paralysis and if so the 
level of paralysis and any manifestations 
of it.

If possible, the examiners should also 
consider any additional functional loss on 
use due to pain on motion or due to flare-
ups, as well as any marked interference 
with employment and activities of daily 
living due to his disabilities.

A clear rationale for all opinions 
expressed should be provided, along with a 
discussion of the underlying facts and 
medical principles.  The claims file must 
be made available to the examiners for 
review in connection with their respective 
examinations.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be provided with a 
SSOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



